internal_revenue_service department of the treasury number info release date index number washington dc person to contact telephone number refer reply to cc tege eb qp2-conex-138128-02 date date dear this responds to your letter to charles rossotti commissioner of internal revenue regarding sec_457 of the internal_revenue_code the code your letter requests information concerning the status of irs efforts to publish regulations concerning the provisions in the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra pub_l_no that may permit some changes to ongoing distributions from sec_457 deferred_compensation plans effective earlier this year we do not have sufficient information regarding your employer’s sec_457 plan including a copy of the plan to discuss your case and options under that plan however we are providing some general information below you referred to the need for guidance on the revised distributions provisions applicable to sec_457 plans enacted in the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra pub_l_no and effective for distributions made after date this new law provides that after distributions from a state or local governmental sec_457 plan are included in income when paid rather than when paid or made available that would authorize but not require sec_457 plans sponsored by state or local governmental entities to provide more flexible distribution provisions if the plans are revised to permit such flexibility however since egtrra did not change the previous laws that make distributions from an eligible_plan of a tax-exempt_organization includible in income when paid or made available a participant in a sec_457 plan of a non-governmental tax-exempt_entity still cannot revise a previous irrevocable election concerning regulations to implement this and other revisions made by egtrra the irs recently published proposed_regulations that provide guidance regarding numerous issues affecting plans including the revised distribution provisions we have enclosed a copy of these proposed_regulations in a process legally required under the administrative_procedure_act the internal_revenue_service is now receiving public comment concerning these proposed_regulations and will be holding a public hearing regarding them on august after reviewing the comments received before and at this hearing the irs will promulgate final regulations implementing the egtrra changes conex-138128-02 section a of the preamble to the attached proposed_regulations notes egtrra substantially altered the taxation of distributions from an eligible governmental_plan by providing that amounts held under such an eligible_plan are not included in a participant’s or beneficiary’s gross_income until distributed the proposed_regulations would interpret this egtrra change as applying to all participants in an eligible governmental_plan thus an eligible governmental_plan may permit participants who are currently entitled to be paid after to change their previously irrevocable payment elections however as noted above egtrra does not require a governmental_plan to permit its participants to make such changes we hope the enclosed proposed sec_457 regulations will be helpful to you if you need further information please contact of my staff at enclosure sincerely robert d patchell branch chief qualified_plans branch office of associate chief_counsel tax exempt and government entities
